DETAILED ACTION

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a decorative film comprising, in order, a base film containing a plasticizer, a first layer, and a second layer.  The first layer contains a polymer selected from the group consisting of a polyvinylidene fluoride, a polymethylmethacrylate, a polyurethane, and a polyester.  The second layer comprises a surface conditioner and a fluorinated polymer containing units based on a fluoroolefin and units based on a non-fluorinated monomer selected from the group consisting of a vinyl ether, a vinyl ester, an allyl ether, and an allyl ester.  The water contact angle on the first layer side of the second layer is larger than the water contact angle surface of the on the second layer side of the first layer with the difference between the water contact angles being more than 0 degrees and at most 50 degrees.
	Yukawa et al. (US 2003/0165668 A1), directed to a laminated body for printing with a temporary display layer that allows for sublimation of a dye in the temporary layer to print an image in a substrate layer, represent the closest prior art.  While the substrate layer comprises a surface layer, a second layer, and a third layer that may be composed of materials broadly corresponding to the layers of the instant decorative film, Yukawa et al. do not teach or fairly suggest to one of ordinary skill in the art the water contact angle limitations of claim 1.  Moreover, as shown by the examples presented in the specification, one of ordinary skill in the art would have no reason to presume that the claimed water contact angles would be inherent in the laminated body of Yukawa et al. since the reference does not teach the addition of a surface conditioner added for the purpose of adjusting water contact angles.


Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787